 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4

 5     WAYNE CASE,

                             Plaintiff,
 6
           v.                                           C19-425 TSZ
 7
       HOLLAND AMERICA LINE INC.,                       MINUTE ORDER
 8
       et al.,
 9                           Defendants.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12          (1)    The parties’ stipulated motion to continue the trial date and related
     deadlines, docket no. 14, is GRANTED in part and DENIED in part, as follows.
13
                  (a)     The deadline for disclosure of expert testimony pursuant to Federal
            Rule of Civil Procedure 26(a)(2) is EXTENDED from October 15, 2019, to
14
            December 2, 2019.
15                (b)    The deadline for completing discovery is EXTENDED from
            January 13, 2020, to February 3, 2020.
16
                   (c)   Except as granted in Paragraphs 1(a) & (b), above, the parties’
17          stipulated motion is denied. All other dates and deadlines set forth in the Minute
            Order entered June 17, 2019, docket no. 12, shall remain in full force and effect.
18
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20          Dated this 16th day of October, 2019.

21                                                    William M. McCool
                                                      Clerk
22
                                                      s/Karen Dews
23                                                    Deputy Clerk

     MINUTE ORDER - 1
